Citation Nr: 0802673	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-13 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability (other than PTSD), claimed as bipolar disorder and 
depression.

3.  Entitlement to an initial (staged) evaluation in excess 
of 10 percent for post-traumatic deformity involving the base 
of the thumb and triquetrum with degenerative changes, from 
October 1, 2005.

4.  Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of dislocation of the right shoulder, 
prior to October 1, 2005.

5.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of dislocation of the right shoulder, 
from October 1, 2005.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to November 
1974.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 2004, 
March 2005, and June 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The rating decision dated in May 2004 (in pertinent part) 
denied service connection for PTSD, granted service 
connection for the right thumb disability with an initial 
evaluation of 20 percent, effective from October 23, 2003 (an 
evaluation that was affirmed and subsumed by the Board's May 
2007 decision in this matter), and increased the evaluation 
for the right shoulder disability to 30 percent, effective 
October 23, 2003.  The rating decision dated in March 2005 
(in pertinent part) denied service connection for psychiatric 
disability other than PTSD, claimed as bipolar disorder and 
depression.

A June 2005 rating decision reduced the rating assigned for 
the right thumb and right shoulder disabilities, initially 
proposed in a March 2005 rating action, to a rating of 10 
percent for each disability, effective September 1, 2005.  A 
September 2005 rating decision determined that the 10 percent 
ratings should be effective October 1, 2005.

This case was the subject of a Board decision and remand 
dated in May 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a VA psychiatric examination in March 2004, the veteran 
indicated that she was receiving Social Security 
Administration (SSA) disability benefits, and that she had 
last worked 12 years prior.  She indicated that she was 
receiving the SSA disability benefits for psychiatric 
disability.  VA has a duty to obtain pertinent Social 
Security Administration (SSA) records when it has actual 
notice that the veteran was receiving SSA benefits.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); Voerth 
v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  The disability determinations of the 
SSA, and the medical evidence they are based upon, may be 
relevant to the veteran's claims.

Additionally, it appears likely that the veteran is receiving 
continuing treatment for psychiatric and orthopedic 
disabilities at issue in this case.  On remand, the relevant 
records of continuing treatment would be helpful in 
adjudicating the claims on appeal.

Also, although the veteran has been provided VCAA notice in 
this case, she should be provided updated notice that 
complies with recent developments in case law as to the 
requirements for proper VCAA notice.  See, e.g, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues on appeal (see title page of this 
remand), in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.  The 
veteran must be apprised of what the 
evidence must show to support her claims, 
the division of responsibility between her 
and VA in obtaining such evidence, and 
specifically requested to send any 
pertinent evidence in her possession to 
VA.  The veteran should also be provided 
an explanation as to the type of evidence 
that is needed to establish both a 
disability rating and an effective date, 
per Dingess.

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.

3.  Request the veteran to identify the 
name and address of all providers of 
continuing medical treatment for 
psychiatric disability, right shoulder 
disability, and right thumb disability, for 
the period from March 2007 forward (to 
include relevant records from Grand Island 
Veterans' Home, see March 2007 
Comprehensive Assessment). 

After any required releases for medical 
information are requested and obtained from 
the veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

4.  The RO should review all additional records 
received, and ensure that no other notification 
or development action, in addition to that 
directed above, is required.  If further action 
is required, the RO should undertake it before 
readjudication of the claims.

5.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



